Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-29 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 04/13/20 has been acknowledged and considered by the Office.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 02/16/22 is acknowledged. Applicant’s election of Group I in the reply filed on 02/16/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities:
“viewing window 19a” should be “viewing window 18a” ([0074], Ln. 5);
“Operating unit 18” should be “Operating panel 18” ([0074], Ln. 7);
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  
“second and upper wall section” is unclear in view of the previously recited “first, lower wall section”. A correction may include: “second, upper wall section”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the limitation “said controller being coupled in terms of control technology to said valve element” is ambiguous. Specifically, the particular meaning of “in terms of control technology” is unclear. A correction may include: “said controller being functionally coupled  to said valve element”.
As per claim 3, the limitation “the transverse direction” lacks antecedent basis in the claims. 
As per claim 5, the particular meaning of the following limitation is ambiguous: “said liquid inlet is arranged on a face […] and/or on the narrow handle area, arrange on the narrow handle area on a face of said housing end opposite the broadened head area” and the metes and bounds of the claim cannot be determined. In view of this indefiniteness issue, although a search of the prior art has been conducted, no meaningful application of prior art against claim 5 can be made at this time. This should not be taken as an indication that the claims would be allowable if all of the noted issues are corrected. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
As per claims 4-13, 15, 17-18, and 20, the limitation “the vertical axis direction” lacks clear antecedent basis in the claims. 
As per claim 7, the limitation “the transition area” lacks antecedent basis in the claims. 
As per claim 13, the limitation “a battery holder” appears to be a double inclusion not supported by the specification.
As per claim 15, the claim is indefinite for several reasons, including:
limitation “the broadened head area protrudes beyond the narrow handle area in a vertical axis direction at a bottom” is ambiguous. It is unclear to what reference “a vertical axis” and “a bottom” refer.
the term “substantially smooth” is a relative term for which the specification lacks some standard for measuring the degree intended.
there appears no clear structure relation between the previously claimed “flow channel” and each of “first flow channel section” and “second flow channel section”.
In view of this indefiniteness issue, although a search of the prior art has been conducted, no meaningful application of prior art against claim 15 can be made at this time. This should not be taken as an indication that the claims would be allowable if all of the noted issues are corrected. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
	As per claim 16, the limitation “the free space” lacks antecedent basis in the claims. 
As per claim 17, the limitation “the bottom wall” lacks antecedent basis in the claims.
As per claim 19, it is unclear if the following limitation is required or not: “[…] in a case of multiple batteries, said batteries […]”.
Further, as per claim 19, the limitation “the longitudinal direction” lacks antecedent basis in the claims. 
As per claim 22, it is unclear if the following limitations are required or not: “said holding bracket […] can be tilted downwardly and can be supported with a support area of said holding bracket on the outer wall of the container or vessel, with a center of gravity of the dosing device or the dosing device with connecting parts in the state resting and supported at the opening edge area is outside the container or vessel”.
As per claim 27, “liquid outlet (26” should be “liquid outlet”.
Claims 2-29 depend from claim 1 and thus inherit the deficiencies thereof.
Claims 8, 9, 17, and 18 depend from claim 7 and thus inherit the deficiencies thereof.
Claims 6-9 depend from claim 4 and thus inherit the deficiencies thereof.
Claims 11-13 and 19 depend from claim 10 and thus inherit the deficiencies thereof.
Claims 13 and 19 depend from claim 12 and thus inherit the deficiencies thereof.
Claim 18 depends from claim 17 and thus inherit the deficiencies thereof.
Claims 21-27 depend from claim 20 and thus inherit the deficiencies thereof.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Claim limitation “measuring device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “measuring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a measuring device is an impeller flow meter and has a rotatably mounted impeller arranged in said flow channel and a sensor which interacts with said impeller and which senses a rotary movement of said impeller and transmits a corresponding signal to a control and evaluation electronics of said controller.
Claim limitation “operating unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “operating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an operating unit of said controller has an operating panel with at least one button and/or with at least one - 52 -NLB-P73C01907 display and/or with at least one viewing window for a display that is arranged on a visible or outer side of said housing.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12, 14, 16, 19, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 60221303 to Boyle et al. All citations to DE 60221303 are made to the attached machine translation in English of DE 60221303.
As per claims 1, 10, and 28, and as the examiner can understand the claims, Boyle discloses a dosing device for dispensing a predetermined amount of liquid, the dosing device comprising: 
a housing (10) formed with a liquid inlet (16), a liquid outlet (17), and a flow channel (22, 23, 25) flow-connecting said liquid inlet and said liquid outlet (Fig. 3, [0029]); 
a valve element (24) arranged in a flow path of said flow channel (Fig. 3) and being adjustable between a closed position and at least one open position to selectively block or unblock the flow path towards said liquid outlet ([0029] – [0032]); 
a measuring device (26) configured to measure a flow rate of liquid through said flow channel in a direction to said liquid outlet (Fig. 3, [0034]-[0035]); wherein said measuring device is an impeller flow meter and has a rotatably mounted impeller arranged in said flow channel and a sensor (30) which interacts with said impeller and which senses a rotary movement of said impeller and transmits a corresponding signal to a control and evaluation electronics of said controller (Fig. 3, [0034]-[0035]).
a controller having an operating unit (20), said controller being coupled in terms of control technology to said valve element and to said measuring device, and said controller being configured to hold said valve element in an open position or moving said valve element to an open position when the dosing device is actuated (Fig. 2, 3; [0028], [0033], [0040], [0042]); wherein said operating unit has an operating panel with at least one button (Fig. 2-3; [0026]-[0027]).
As per claim 2, Boyle further discloses said housing is rod-shaped and broadens towards one of two longitudinally opposite housing ends, as viewed transversely to a longitudinal direction and/or in a vertical axis direction, so that said housing has a narrow grip area (13) and a broadened head area (12) adjoining said narrow grip area (13) and opposite thereto, as - 44 -NLB-P73C01907viewed transversely to the longitudinal direction and/or in the vertical axis direction (Fig. 1-3).
As per claim 3, and as the examiner can understand the claim, Boyle further discloses:
said housing, in a top view of said housing, is substantially axially symmetrical with a longitudinal axis of symmetry, with respect to side edges (11) thereof that are opposite to one another in the transverse direction and running in the longitudinal direction (Fig. 2), so that: 
said narrow grip area of said housing is delimited by two first side edge areas which run in the longitudinal direction and are spaced apart in the transverse direction opposite to one another, to which, as viewed in the longitudinal direction, a transition area adjoins that extends in each case outwards in a direction away from the axis of symmetry and which broadens the outer contour of said housing in the transverse direction (Fig. 2); and 
respective transition areas in turn in each case are adjoined by a second side edge area running in the longitudinal direction, wherein said second side edge areas form the head area that is broadened in the transverse direction with respect to said narrow handle area and are positioned at a greater distance to the axis of symmetry compared to said first side edge areas (Fig. 2).
As per claim 11, Boyle further discloses said impeller is rotatably supported on a technology cover and is arranged in said flow channel in a second flow channel section; and said sensor is a field-controlled pulse generator arranged in said housing, which converts the rotary movement into a flow-proportional signal and supplies the signal to said control and evaluation electronics ([0034]-[0035]).
As per claim 12, Boyle further discloses a first flow channel section running in the narrow grip area forms a support for a battery holder (15; Fig. 3), in which at least one battery (31) is accommodated (Fig. 3), which for energy supply is coupled to the controller ([0040]).
As per claim 14, Boyle further discloses a control circuit board (27) of said controller arranged in said housing (Fig. 3), said control circuit board having a control and evaluation electronics coupled with said operating unit ([0032]; [0033]; [0040]; [0041]).
As per claim 16, Boyle further discloses said circuit board is accommodated in a free space (Fig. 3) .
As per claim 19, and as the examiner can understand the claim, Boyle further discloses said battery holder together with at least one battery accommodated therein extends in a longitudinal direction (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 60221303 to Boyle et al in view of US 6357300 to Johnson et al. All citations to DE 60221303 are made to the attached machine translation in English of DE 60221303.
As per claim 4, Boyle further discloses said housing is a two-part housing enclosing a cavity as a receiving space and being formed with two shells defining a housing parting plane that is substantially horizontal relative to the vertical axis direction, said two-part housing having an upper housing shell - 45 -NLB-P73C01907with said operating unit on a visible or outer side, and a lower housing shell (Fig. 3). Boyle does not disclose the particular structural connection between the housing shells or that the upper and lower housing shells being are detachably connected. Johnson teaches a dosing device comprising a housing formed with upper and lower shells enclosing a cavity –the shells being detachably connected (Fig. 1). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide the housing of Boyle as detachably connected, like taught by Johnson, for reasons including to facilitate disassembly for repairs.
As per claim 6, Boyle further discloses said flow channel (22, 23, 25) runs in one of said housing shells (Fig. 3) and is formed in a plurality of parts, at least in areas, with a first wall section that is open at the top towards a respectively other housing shell (see Figure A, below), which can be closed to form a closed flow path with a removable, covering second wall section (see Figure A, below); and 
said covering second wall section is a technology cover on which at least part of said measuring device can be arranged in such a way that at least part of said measuring device is arranged in the flow path (impeller 26; see Figure A, below).

    PNG
    media_image1.png
    550
    962
    media_image1.png
    Greyscale

Figure A: DE 60221303, Figure 3 - annotated 

	As per claim 7, and as the examiner can understand the claim, Boyle further discloses:
said flow channel runs and is arranged in said lower housing shell (Fig. 2-3) and has a first flow channel section in the narrow handle area (22; Fig. 3) which is adjoined by a second flow channel section extending in the broadened head area (23; Fig. 3) and which is formed in a plurality of parts at least in the broadened head area, approximately from the transition area to the broadened head area, and has a first, lower wall section that is open upwardly towards the upper housing shell and which can be closed to form a closed flow path with a removable, cover-shaped, second and upper wall section of the second flow channel section (see Figure A, above); 
said cover-shaped upper wall section is a technology cover on which at least part of said measuring device is arranged in such a way that at least part of said measuring device is arranged in said flow path of the second flow channel section (impeller 26; see Figure A, above).
As per claim 8, Boyle further discloses said liquid inlet is arranged at said housing shell in which said flow channel runs (Fig. 3).
As per claim 9, and as the examiner can understand the claim, the Boyle further discloses said second flow channel section opens into a bottom wall of the lower housing shell (Fig. 3) and the liquid outlet is arranged at the housing (Fig. 3). Boyle does not explicitly disclose the liquid outlet being arranged at a bottom of said housing relative to a vertical axis direction, however, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). The Boyle- Johnson combination discloses the claimed structure and is capable of being used such that the liquid outlet is arranged at a bottom of said housing relative to “a vertical axis direction”.
As per claim 17, and as the examiner can understand the claim, Boyle further discloses an area of the second flow channel section formed by said technology cover and said lower wall section is formed with a substantially U-shaped flow deflection area (see Figure B, below; Fig. 3.
The Boyle-Johnson combination does not explicitly disclose: the liquid outlet formed in a bottom wall; liquid flowing in the deflection area from the lower wall section, initially flows in a first section of the flow deflection area upwardly or in a direction towards said technology cover to an overflow area formed in said technology cover, in which a flow deflection takes place before the liquid subsequently, after flowing through the overflow area in a second section of the flow deflection area, relative to a vertical axis direction again flows downwardly or away from said technology cover to said liquid outlet. 
However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). The Boyle- Johnson combination discloses the claimed structure and is capable of being used such that the liquid outlet is arranged at a bottom of said housing relative to “a vertical axis direction”; and liquid flowing through the deflection area of Boyle takes the claimed path.

    PNG
    media_image2.png
    466
    1012
    media_image2.png
    Greyscale

Figure B: US 6659306, Fig. 3 – annotated.
As per claim 18, and as the examiner can understand the claim, Boyle further discloses said valve element is integrated in said flow path in such a way that a closure part of said valve element blocks the flow path in the closed position and unblocks the flow path in an open position ([0031]; Fig. 3).	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DE 60221303 to Boyle et al in view of US 6357300 to Johnson et al in view of WO 2012/2126963 to Frey et al. All citations to DE 60221303 are made to the attached machine translation in English of DE 60221303.
As per claim 13, and as the examiner can understand the claim, the Boyle-Johnson combination discloses the claimed invention except for the particular claimed location of the battery holder. Frey teaches: a dosing device comprising a battery holding supported on a technology cover; and a sensor arranged on said battery holder and associated with an impeller (Fig. 2; pg. 11-12). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to arrange the battery holder of the Boyle-Johnson combination like taught by Frey, since it has been generally held that where the structural limitations of a claim have been disclosed, the mere change in shape and/or rearrangement of parts is considered to be routine to one of ordinary skill in the art.  See MPEP 2144.04.	
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over DE 60221303 to Boyle et al in view of US 6357300 to Johnson et al in view of GB 2371539 to Walton. All citations to DE 60221303 are made to the attached machine translation in English of DE 60221303.
As per claim 20, the Boyle-Johnson combination discloses the claimed invention except for a holding bracket.
Walton teaches a dosing device comprising a holding bracket mounted to a housing adjacent a liquid outlet for supporting the dosing device at an opening edge area of a container to be filled (Fig. 2; pg. 10). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the Boyle-Johnson combination according to the aforementioned teaches from Walton to provide a mount for supporting the dosing device at an opening edge area of a container to be filled.
As per claim 21, Walton further discloses the dosing device, when it is held by said holding bracket at an opening edge area of a container, rests on the opening edge area such that the liquid outlet points in the direction of the container interior and an operating unit is freely accessible for actuation from above (Fig. 2; pg. 10).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over DE 60221303 to Boyle et al. All citations to DE 60221303 are made to the attached machine translation in English of DE 60221303.
As per claim 29, the Boyle-Johnson combination discloses the claimed invention except for locating the dosing device of claim 1 at an opening edge area of a container opening of a container. However, it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide the dosing device of claim1 at an opening of a container, including an opening edge of the container, to fill the container with contents from the device. 
Allowable Subject Matter
Claims 22-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        05/23/2022